DETAILED ACTION

This action is in reply to the application filed on 05/06/2019.
Claims 1-9 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are directed to Methods of Organizing Human Activity and Mental Processes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 and 5 recite, in part, a system for managing risk through insurance coverage evaluation. The limitations are directed to concepts performed, via the use of generic computer components, that fall under the Methods of Organizing Human Activity (fundamental economic practices, mitigating risk through insurance coverage management) and the Mental Processes grouping. Specifically, the limitations of “receiving user input in the form of questions….”, “….evaluating information, data or user input to answer the questions, generating answers, and outputting answers or an appropriate decision…” are steps that can be completed in the human mind through manual processes but for the recitation of the nominal the computing elements, i.e. “processor”, “memory” suitably programmed with “an application program”, a “database” and a “database".  Accordingly, the claim recites an abstract idea.  
accessing, collecting, generating, outputting and performing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform accessing database, collecting data and evaluating data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. See MPEP 2106.05(f). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, a generic processing device associated with the managing of insurance coverage is not an inventive concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-9 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2005/0060205 A1) in view of Chan et al. (US 7,409, 402 B1) in further view of Hall et al. (US 2016/0291848 A1).
Independent claim 1 is disclosed as below: 
(Woods, Par. [0143]); 
at least one memory connected to the processor, wherein the memory has stored thereon an application program for controlling the processor to implement a method of dynamically collecting and evaluating information in order to perform complex multi- step decision-making (Woods, Par. [0148] & Par. [0153]) the cited portion pertains to the insurance business where data is collected to evaluate risk and eligibility, etc.
and at least one input/output device for entering user input or receiving other electronic input (Woods, Par. [0262]), 
executing an organic line of inquiry by means of said Carousels and Qrefs for evaluating information, data or user input to answer the questions, generating answers (Woods, Par. [0236]),
 and outputting the answers or an appropriate decision based on the system input (Woods, Par. [0299]-[0300]).
Woods does not disclose the following; however Chan teaches:
a database of one or more Question Reference Objects (Qrefs) (Chan et al., US 7,409,402 B1, Col. 24 ln 22-33) The cited portion discloses the concept of applying the Qref generation from a database;
and wherein the processor is operative to execute instructions of the application program to implement the method of dynamically collecting and evaluation information in order to perform complex decision-making, wherein the method comprises:
 accessing or receiving user input in the form of questions, prior answers, or other electronic input, such as from a sensor, accessing Qrefs from the Qrefs database in response to the user input(Chan et al., US 7,409,402 B1, Col. 24 ln 22-33) The cited portion discloses the concept of applying the Qref generation from a database;

Woods in view of Chan does not teach the following; however, Hall teaches:
a database of one or more Carousels (Hall et al., US 2016/0291848 A1) Par. [0048];
accessing Carousels from the Carousel database (Hall, Par. [0048]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of collecting and evaluating data for insurance coverage purpose with Qrefs data structure e as taught by Woods in view of Chan with the features of using a Carousels database as disclosed by Hall to better limit the pre-cached pages in order to avoid problems of burdening the performance overhead of a device (Par. [0048]).
Independent claim 5 is disclosed as below: 
Woods discloses: a computer-implemented system to execute an organic line of inquiry or A system for evaluating the likelihood of an insurance loss arising from a person, organization, business or an asset or liability thereof, comprising: a processor; at least one memory connected to the processor, wherein the memory has stored thereon an application program for controlling the processor to implement a method of evaluating the likelihood of an insurance loss arising from a person, organization, business or an asset or liability thereof (Woods, Par. [0148] & Par. [0153]) the cited portion pertains to the insurance business where data is collected to evaluate risk and eligibility, etc.
and at least one input/output device for entering user input or receiving other electronic input (Woods, Par. [0262]), 
and wherein the processor is operative to execute instructions of the application program to implement the method of evaluating the likelihood of an insurance loss, wherein the method comprises: (Woods, Par. [0150]),
executing an organic line of inquiry by means of said Carousels and Qrefs for evaluating information, data or user input to answer the questions, generating answers (Woods, Par. [0236]),
 and outputting the answers or an appropriate decision based on the system input (Woods, Par. [0299]-[0300]) 
Woods does not disclose the following; however Chan teaches:
a database of one or more Question Reference Objects (Qrefs) (Chan et al., US 7,409,402 B1, Col. 24 ln 22-33) The cited portion discloses the concept of applying the Qref generation from a database;
and wherein the processor is operative to execute instructions of the application program to implement the method of dynamically collecting and evaluation information in order to perform complex decision-making, wherein the method comprises:
 accessing or receiving user input in the form of questions, prior answers, or other electronic input, such as from a sensor, accessing Qrefs from the Qrefs database in response to the user input (Chan et al., US 7,409,402 B1, Col. 24 ln 22-33) The cited portion discloses the concept of applying the Qref generation from a database;, 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of collecting and evaluating data for insurance coverage purpose as taught by Woods with the features of applying Qrefs structure disclosed by Chan to better match a referral relationship between questions and answers (Abstract).
Woods in view of Chan does not teach the following; however, Hall teaches:
a database of one or more Carousels (Hall et al., US 2016/0291848 A1) Par. [0048];
accessing Carousels from the Carousel database (Hall, Par. [0048]).

Dependent claim 2 is disclosed below:
Woods in view of Chan in further view of Hall teaches: The computer-implemented system of claim 1, wherein the step of outputting the answers comprises: outputting the answers to a user interface (Woods et al., US 2005/0060205 A1, Par. [0236]).
Dependent claim 3 is disclosed below:
Woods in view of Chan in further view of Hall teaches: The computer-implemented system of claim 1, wherein the step of outputting the answers comprises: outputting the answers to physical or electronic documents (Woods, Par. [0265]).
Dependent claim 4 is disclosed below:
Woods in view of Chan in further view of Hall teaches: The computer-implemented system of claim 1, wherein the step of outputting the answers comprises: transmitting the outputted answers over a communications link to an electronic decision- making system or document storage platform for further processing (Woods, Par. [0299]- [0300]).
Dependent claim 9 is disclosed below:
Woods in view of Chan in further view of Hall teaches: The computer-implemented system of claim 5, wherein the step of outputting the answers comprises: formatting the answers into specific data structures for input into an automated agency management system; and transmitting the formatted answers over a communications link to the agency management system used by insurance agents to store and process exposure information (Woods, Par. [0150]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2005/0060205 A1) in view of Chan et al. (US 7,409, 402 B1) in further view of Hall et al. (US 2016/0291848 A1) in further view of Wahlbin et al. (US 2004/0215494 A1).
Regarding claim 6, Woods in view of Chan in further view of Hall discloses The computer-implemented system of claim 5; however, Wahlbin teaches: wherein the step of outputting the answers comprises: formatting the answers into forms or spreadsheets; and outputting the formatted answers to a user interface for evaluation in a traditional insurance underwriting method (Wahlbin et al., US 2004/0215494 A1 Par. [0377])
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of collecting and evaluating data for insurance coverage purpose with Qrefs data structure e as taught by Woods in view of Chan in further view of Hall with the features of outputting answers in a traditional format as disclosed by Wahlbin to better allow user to file claim insurance. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2005/0060205 A1) in view of Chan et al. (US 7,409, 402 B1) in further view of Hall et al. (US 2016/0291848 A1) in further view of Engel (US 2009/0037228 A1).
Regarding claim 7 Woods in view of Chan in further view of Hall discloses The computer-implemented system of claim 5; however, Engel teaches: formatting the answers into specific data structures for input into an automated underwriting process; and outputting the formatted answers to the automated underwriting process (Engel, Par. [0002]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of collecting and evaluating data for insurance coverage purpose with Qrefs data structure e as taught by Woods in view of Chan in further view of Hall with the features of outputting formatted answers as disclosed by Engel to better provide underwriting data to those wanting to provide quotes (Abstract). 
Regarding claim 8 Woods in view of Chan in further view of Hall discloses The computer-implemented system of claim 5; however, Engel teaches: formatting the answers into specific data structures for input into an automated underwriting process; and transmitting the formatted answers over a communications link to an actuarial underwriting system used by insurance carriers to evaluate and price risk (Engel, par. [0057]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of collecting and evaluating data for insurance coverage purpose with Qrefs data structure e as taught by Woods in view of Chan in further view of Hall with the features of outputting formatted answers as disclosed by Engel to better provide underwriting data to those wanting to provide quotes (Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/13/2021